PER CURIAM.
Appellant’s appeal of his judgment and sentence was pending at the time his motion for correction ' of sentence was filed and heard. The trial court was therefore without jurisdiction to entertain the motion. State v. Meneses, 392 So.2d 905 (Fla.1981); Alexander v. State, 600 So.2d 572 (Fla. 2d DCA 1992); Young v. State, 585 So.2d 1184 (Fla. 5th DCA 1991).
We accordingly affirm the trial court’s denial of the motion to correct sentence without prejudice to appellant’s right to file a new motion after the mandate is issued in the direct appeal.
Affirmed.
STONE, SHAHOOD and STEVENSON, JJ., concur.